Citation Nr: 1212961	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-47 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

6.  Entitlement to service connection for erectile dysfunction (ED).

7.  Entitlement to service connection for a skin disorder, to include as the result of exposure to herbicides.

8.  Entitlement to service connection for an eye disorder, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file has since been transferred to the RO in Winston-Salem, North Carolina.  The Veteran testified before the undersigned during a Board video conference hearing in September 2011.  A copy of the hearing transcript has been associated with the record.



The Board has re-characterized and expanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to add the broader issue of entitlement to service connection for an acquired psychiatric disorder, excluding PTSD, to the Veteran's appeal.  At present, the record contains evidence of PTSD symptomatology and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The Board further notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Thus, the Board finds that service connection for PTSD remains a separate and distinct claim from the claim for entitlement to service connection for an acquired psychiatric disorder.  Id.; see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).    

As to the issue of entitlement to service connection for an eye disorder, the Veteran submitted a statement dated January 19, 2010, in which he attributed his claimed eye and skin disorders to exposure to herbicide agents in the Republic of Vietnam.  The RO treated the statement as a new claim for an eye disorder as the result of herbicide exposure (see Rating Decision, July 9, 2010).  However, the Board notes that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  "[A]lthough there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As such, both theories of entitlement will be discussed herein with regard to the Veteran's claimed eye disorder.



The issues of entitlement to service connection for residuals of a back injury, a left leg disorder, erectile dysfunction, a skin disorder, and an acquired psychiatric disorder, to exclude PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1989 decision, the Board denied service connection for residuals of a back injury.    

2.  Evidence submitted since the Board's March 1989 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a back injury, and therefore raises a reasonable possibility of substantiating the claim.

3.  The record establishes that the Veteran served within the Republic of Vietnam during his period of active duty

4.  Evidence currently of record does not contain a diagnosis for an eye disorder.

5.  Evidence currently of record does not contain a diagnosis for PTSD or a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The Board's March 1989 decision is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence having been received since the Board's March 1989 decision, the claim for service connection for residuals of a back injury is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  An eye disorder was not incurred in or aggravated by active service, to include as a result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2011).

4.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiency with regard to VCAA for this issue is harmless and non-prejudicial.  

With regard to the Veteran's claims for service connection for PTSD and an eye disorder, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in April 2008 informed the Veteran of the information necessary to substantiate his claim for service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The notice letter included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's pertinent service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  While the Board has determined that it is necessary to procure additional VA outpatient treatment reports with regard to the Veteran's ED claim, the legal standard for relevance requires VA to examine available information as it relates to outstanding medical records, and if there exists a reasonable possibility that the records could help a Veteran substantiate a claim for benefits, the duty to assist requires VA to obtain those records.  Here, there is no specific information of record that would give rise to a reasonable belief that additional VA medical records would pertain to his claims for PTSD or an eye disorder.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Board finds that a VA examination is not necessary to determine whether the issues of entitlement to service connection for a PTSD or an eye disorder are related to his period of honorable service, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran has not presented competent medical evidence of current diagnoses for a PTSD or an eye disorder.  As to whether an eye disorder may be linked to exposure to herbicide agents, an Agent Orange examination, conducted in March 2008, found that there was no evidence of any disorder related to such exposure.  In light of these findings, the requirements of McLendon have not been met for these issues.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In a March 1989 decision, the Board denied the Veteran's claim for entitlement to service connection for residuals of a back injury.  The Veteran's claim was denied because there was no evidence of a chronic back disorder during his period of active service, no current diagnosis of a chronic back disorder, and no clinical findings of a back disorder within one year of separation.  The Board's March 1989 decision is final.  38 U.S.C.A. § 7104(b).

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA outpatient treatment reports, private medical reports, to include surgical records of a back procedure, lay statements authored by the Veteran and fellow servicemen, and a September 2011 VA hearing transcript.  

Most pertinent to the issue at hand, private CT scan and x-ray evidence from January 2000 noted a bulging disc at L5-S1, as well as possible disc herniation at L4-5.  Moderate spinal stenosis was observed as well.  The Veteran underwent a decompressive lumbar laminectomy later that month.  A January 2008 MRI diagnosed post-surgical changes to L4-5 without evidence of recurrent disc herniation.  However, moderate L5 nerve root canal stenosis was indicated on the left, secondary to degenerative changes.

These reports are material, as evidence of degenerative changes to the lumbar spine, as well as other diagnoses, are now of record.  As such, this new evidence cures a prior evidentiary defect.  New and material evidence has thus been received since the RO's March 1989 decision; the claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

The issue of entitlement to service connection for residuals of a back injury is addressed in the Remand section below.

III.  Service connection

In this case, the Veteran claims that he suffers from PTSD, as well an eye disorder, as a result of his period of active service.  He has also attributed an eye disorder to exposure to herbicides during his period of active service within the Republic of Vietnam.  

As noted above, in order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2011).  

To the extent that the Veteran has alleged that an eye disorder may be linked to exposure to herbicide agents during his period of active service, the Board notes that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

As in this case, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (2011).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 72 Fed. Reg. 32395-32407 (2007).  

At the outset, and as discussed in greater detail below, the Board notes that the evidence of record does not contain a diagnosis for PTSD or an eye disorder.  Thus, element (1) of Hickson has not been satisfied for these issues.  

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of an eye disorder or PTSD.  On separation in October 1967, while the Veteran reported "eye trouble" and "soaking sweats," on examination the Veteran's eyes and psychiatric makeup were "Normal," and there were no defects reported.  See Report of Medical Examination and Report of Medical History, October 8, 1967.

Post service, VA outpatient reports demonstrate that the Veteran was diagnosed with "possible depression" in April 2006.  PTSD was not diagnosed at that time.  In May 2006, a review of psychiatric symptoms included symptoms of PTSD.  However, PTSD was not diagnosed following the psychiatric examination.  Instead, the Veteran was diagnosed with major depressive disorder.  In December 2007, following an additional mental status report, the Veteran was diagnosed with "Depression/? PTSD."  It is unclear as to whether this diagnosis translates to "questionable PTSD," but as no other diagnoses of psychiatric disorders are contained within the record, the Board finds that the record lacks evidence of an actual PTSD diagnosis.

Regarding the Veteran's claim for service connection for an eye disorder, a VA outpatient report dated in April 2006 noted that the Veteran's eyes were asymptomatic, with no redness, photophobia, vision loss, history of glaucoma, or cataracts.  While the Veteran reported with an eye infection in October 2007, no chronic eye disorder was diagnosed at that time.  There are no other reports of an eye disorder within the record, and the record lacks competent medical evidence of a link between any eye disorder and the Veteran's period of active service.

As to whether an eye disorder is related to herbicide exposure, the Veteran was afforded an Agent Orange examination March 2008.  At that time, he did not show evidence of any herbicide-related disease.

The Veteran testified before the undersigned in September 2011.  At that time, his representative maintained that the Veteran had a current diagnosis of PTSD.  See Transcript, p. 7.  However, the representative did not indicate when this diagnosis was made, or by whom.  The Veteran reported that his stressor was related to a friend that was killed in the line of duty in Vietnam, however the Veteran was not present at that time, nor did the Veteran see his friend's body.  See Transcript, pp. 8-10.  The Veteran also reported that his unit came under fire during a mortar attack (see Transcript, p. 11), however a February 2009 formal finding indicated that the U.S. Army and Joint Services Records Research Center (JSRRC) was unable to verify this event, finding that the Veteran's unit suffered no enemy attacks or casualties.

Based on the above evidence, the Board finds that entitlement to service connection for an eye disorder and/or PTSD is not warranted.  The weight of the evidence does not show that the Veteran has had a current, chronic disability, pertaining to either of these issues, at any point since March 2008 when he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).

Regarding VA outpatient records which indicated that the Veteran wore prescription eyeglasses (see VA outpatient report, February 11, 2004), the Board notes that with respect to diagnoses of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, there is no evidence of record to reflect any aggravation of a vision disorder, and no such theory has been put forth by the Veteran or his representative.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, without a current diagnosis of a chronic eye disorder or PTSD, the Veteran lacks the evidence necessary to substantiate his claims for service connection.  Further, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2011); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Acknowledgement is given to the Veteran's assertions, as well as those of his spouse and fellow servicemen, that he suffers from symptoms of PTSD, as well as those of an eye disorder, which are causally-related to his period of active service.  Each is competent in this regard to report observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, each is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  In this case, without a current diagnosis for any chronic eye disorder, or PTSD which conforms to DSM-IV criteria, the third prong is not met in this case.

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, neither a diagnosis of PTSD, nor that of a chronic eye disorder, has been shown by the preponderance of the evidence, as discussed above.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  Service connection for an eye disorder and PTSD is therefore denied, as consideration of the other requirements for each manner of establishing this benefit is unnecessary, since doing so would not alter the conclusion reached herein.


ORDER

New and material evidence having been received, the Veteran's request to reopen the claim of entitlement to service connection for residuals of a back injury is granted; the appeal is granted to this extent only.

Entitlement to service connection for an eye disorder, to include as the result of exposure to herbicides, is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the issues of entitlement to service connection for residuals of a back injury, a left leg disorder, ED, a skin disorder, and an acquired psychiatric disorder must be remanded for further development.

With regard to a skin disorder, the Veteran checked "Yes" to skin diseases upon separation in October 1967.  A November 2002 VA outpatient treatment report diagnosed the Veteran with tinea versicolor, chronic.  The disorder was manifested by hyperpigmented spots on his arms, legs, back and chest, mildly scaly, with flat lesions.  The Veteran reported that the spots had been there for 30 years.  An etiological opinion was not provided at that time.

In addition, the Veteran was diagnosed with major depressive disorder in May 2006 following a psychiatric interview which encompassed, among other things, reports of enemy fire, a mortar attack, and an accident in which he was thrown from a large truck during his period of active service.  Though a diagnosis of a psychiatric disorder was provided in accordance with DSM-IV criteria, an etiological opinion was not provided.  As noted above, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons.

During the Veteran's Board hearing, he testified that he was thrown from a large, moving truck as it went around the curb, along with other servicemen, when the truck's railing collapsed.  He reported that he was "medivaced" to a hospital following this incident, and that he was in the hospital for three days.  See Transcript, pp. 13-15.  The Board notes that the Veteran's service treatment records do indicate treatment for a contusion on the left flank on November 6, 1966, as well as left-sided low back pain on August 8, 1967.  On separation in October 1967, the Veteran reported recurrent back pain.  

As noted in a preceding section, evidence from January 2000 noted a bulging disc at L5-S1, as well as possible disc herniation at L4-5.  A January 2008 MRI diagnosed post-surgical changes to L4-5 without evidence of recurrent disc herniation.  However, moderate L5 nerve root canal stenosis was indicated on the left, secondary to degenerative changes.

The Board notes that a VA examination has not been conducted with regard to any remaining claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Therefore, a veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Therefore, because the Veteran has presented current diagnoses for each of the above claims, the Veteran must be afforded VA psychiatric, orthopedic, and dermatological examinations in order to determine whether any remaining claim is etiologically related to his period of active service.

Further, following a review of the record, the Board notes that a November 2009 Statement of the Case (SOC) indicated that a treatment report dated June 8, 2009, noted the Veteran's history of losing interested in sexual activity and some erectile dysfunction.  However, as the most recent VA treatment record contained in his claims file is dated December 10, 2007, the Board finds it is possible that outstanding, relevant VA medical records may exist with regard to his ED claim.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand any VA medical records dated from December 2007 to the present shall be obtained.  

Finally, the Board notes that the Veteran's claim for service connection for a left leg disorder may be inextricably intertwined with his claim for residuals of a back injury, in that medical reports of record link left leg numbness to the lumbosacral spine.  See Private report, June 2008.   As the adjudication of the Veteran's low back claim could have a direct correlation to the resolution of the Veteran's left leg claim, the determination as to his claim for entitlement to service connection for a left leg disorder should be decided only after the disposition of his claim for entitlement to service connection for residuals of a back injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall associate with the Veteran's claims folder any VA treatment records dated from December 2007 through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  The RO/AMC shall schedule a VA dermatological examination to assess the severity and etiology of any current skin disorder.  The Veteran's claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should address the following:

Whether it is at least as likely as not that any current skin disorder is etiologically-related to the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a rationale for this opinion.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

3.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine whether any diagnosed low back disorder is related to his active duty service.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.  The examiner should address the following:

(A)  Whether it is at least as likely as not that any low back disorder is etiologically-related to the Veteran's period of active service.

(B)  If a low back disorder is diagnosed and found to be at least as likely as not related to the Veteran's period of active service, the examiner should indicate whether a left leg disorder is the result of, or aggravated by, the Veteran' back disorder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a rationale for this opinion.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion. 

4.  The RO/AMC shall schedule a VA psychiatric examination to assess the severity and etiology of any current psychiatric disorder, to exclude PTSD.  The Veteran's claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should address the following:

Whether it is at least as likely as not that any current psychiatric disorder, to exclude PTSD, is etiologically-related to the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a rationale for this opinion.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

5. The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include obtaining a VA examination, if appropriate, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


